Curia, per

O’Neall,, J.
Upon the question raised by the ground of appeal, if there be any truth in authority, there cannot be any doubt. Greenleaf having spoken, in a previous sec*561tion, of the admissibility of the declarations of persons not parties to the suit, says, (1 Green. Ev. § 190,) “the same principle holds in regard to admissions made by the assignor of a personal contract or chattel, previous to the assignment, while he remained the sole proprietor, and where the assignee must recover through the title of the assignor, and succeeds only to that title as it stood at the time of its transfer.” This is enough for this case, for here both the defendants defend themselves by the title, as it existed when each of the negro slaves was sold as Littlefield’s property. It is perfectly immaterial that Tucker bought at sheriff’s sale, and that Littlefield has no interest in his case. It is still Littlefield’s title which is to protect him: and his declarations made it, while it was in him, bad — it remains so in his vendee.
But the case of Land vs. Lee, (2 Rich. 168,) is decisive of this question. There it was ruled that “the declarations of the vendor of personal property, made before the sale, are competent evidence against his vendee.”
The motions in both cases are dismissed.
Evans, Withers and Whitner, JJ., concurred.
Frost, J., absent at the argument.

Motions dismissed.